Citation Nr: 1737158	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-21 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  Among the medals received for his honorable service is the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was remanded by the Board for additional development in December 2013.

In July 2016, the Board granted the Veteran's claim of entitlement to an increased rating of 50 percent for PTSD, but not higher.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a June 2017 Joint Motion for Remand, the CAVC vacated the Board's decision, finding that remand was warranted because the Board failed to adequately address why the Veteran was not entitled to a rating higher than 50 percent.  Specifically, CAVC found the Board failed to adequately address the Veteran's symptoms of deficiencies in thinking, impaired judgment, poor memory, paranoid ideation, poor hygiene, disheveled appearance, and transient hallucinations.  The CAVC also found remand was warranted because the Board did not provide an analysis of the Veteran's Global Assessment of Functioning (GAF) scores, which included a score of 50 on a January 2011 VA examination.


FINDINGS OF FACT

1.  With resolution of reasonable doubt in the Veteran's favor, his PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.  

2.  The Veteran maintains some social and occupational ability, and thus, does not demonstrate total occupational or social impairment or symptoms of such severity, duration or frequency that equate to such.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not higher, for PTSD are approximated throughout the pendency of this appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A May 2008 VA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication of outstanding relevant private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in June 2008, January 2011, and January 2014.  The record does not reflect that the examinations were inadequate for purposes of rating the Veteran's disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder or obtained a medical history from the Veteran, conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disability.    

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Increased Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  Id.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  [Parenthetically, the Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-5)-which, among other things, eliminates the GAF.  Effective August 4, 2014, VA issued an interim rule amending the portions of its Schedule for Rating Disabilities dealing with mental disorders.  However, as the provisions of the interim final rule only apply to claims received by VA or pending before the AOJ on or after August 4, 2014, the DSM-IV is applicable to this claim.].

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").    

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Factual Background

According to an April 2008 VA treatment note, the Veteran suffered from mild depressed mood and low energy.  He experienced mild suspiciousness but denied paranoid or bizarre delusions.  He also denied audio or visual hallucinations.  He had intermittent PTSD symptoms, specifically hypervigilance, nightmares, and intrusive thoughts.  

In a May 2008 VA treatment note, the Veteran discussed his use of crack cocaine, and expressed interest in a rehabilitation program.  He had depressed mood but denied being suicidal or experiencing audio or visual hallucinations.  He reported depression with anhedonia and decreased sleep.  Although the Veteran was recommended for a rehabilitation program, it appeared that he did not attend.    

A VA examination was conducted in June 2008.  This examination noted the Veteran's addiction to crack cocaine.  The Veteran asserted that his primary concern was having nightmares and seeing things.  He stated that about twice a week he could not sleep due to dreams about Vietnam, and that he slept about three to four hours per night.  The Veteran also reported "imagining" things, which appeared to be an assertion that he imagined people or animals walking behind him, like the Vietcong, when he got out of his car in a parking lot.  He also reported that he saw shadows and heard voices, but upon turning around, he found there was nothing there.  The Veteran reported having visions of a Vietnam rice patty when he looked at a similar landscape in his present life.  The Veteran also asserted that he sometimes saw helicopters in his sleep or heard them when he was awake.  The Veteran indicated that his problems sometimes reached a severe level, with some brief remissions that lasted two to three days.  

At the time of examination, the Veteran was retired.  The examiner noted there was no significant impairment in occupational functioning during his working life.  The Veteran reported that he was in a 30-year-long off and on romantic relationship, although he lived alone and had never been married.  He was noted as generally withdrawn and did not participate in many social activities.  His manner of interaction was described as guarded and evasive.  His thought processes were noted as clear, logical, goal-directed and coherent.  The examiner felt that, despite the report of seeing shadows, the Veteran was not suffering from psychosis.  The examiner noted the Veteran was sometimes depressed, but was not suicidal.  His memory was described as somewhat poor, and he showed somewhat impaired social judgment.  The examiner found there were no impairments on occupational and social functioning specifically due to impaired thoughts or communication.  The Veteran also reported that he sometimes did not feel like doing basic activities such as showering or grooming, and that some days he felt depressed with symptoms including apathy, lethargy, and fatigue.  He was assigned a GAF score of 61.  

The June 2008 VA examiner opined that it was somewhat difficult to determine the most accurate diagnoses for the Veteran.  The examiner felt that more likely than not the Veteran met the criteria for cocaine and cannabis abuse, and that the Veteran's symptoms suggested a mood disorder, although the examiner was inclined to attribute this primarily to the Veteran's substance abuse.  However, the examiner also felt that it was as likely as not that the Veteran met the criteria for mild PTSD, but noted that those symptoms had not increased in any substantive way since the previous VA examination two years ago.  The examiner concluded that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD, but generally that the Veteran was satisfactorily functioning during his working life.  

In an August 2008 VA treatment note, the Veteran denied depressive symptoms and reported adequate sleep and energy.  He denied suicidal ideation, and endorsed mild suspiciousness but denied bizarre delusions.  He also denied homicidal ideation, hallucinations, and manic symptoms, and reported intermittent PTSD symptoms of nightmares, hypervigilance, and intrusive thoughts.  On mental status examination, the Veteran was noted as alert and oriented to time, person, and place, had good hygiene, was casually dressed, had no psychomotor retardation or agitation, had no abnormal movements, tics, or mannerisms, had good eye contact, had normal speech in tone, volume, and rate, was logical and goal-oriented, and had fair judgement and insight.  His affect was noted as restricted.  His mood was described as "ok."  

In an October 2008 VA treatment note, the Veteran again denied depressive symptoms and reported adequate energy and sleep, denied suicidal and homicidal ideations, delusions, and hallucinations, and reported intermittent PTSD symptoms of nightmares, hypervigilance, and intrusive thoughts.  

In a January 2009 VA treatment note, the Veteran reported intermittent mild to moderate depressed mood, but denied other depressive symptoms and reported good sleep and energy.  Once again, he had intermittent PTSD symptoms of nightmares, hypervigilance, and intrusive thoughts, and denied audiovisual hallucinations.

The Veteran reported vague paranoid ideations in an October 2009 VA treatment note, but denied depressive symptoms and reported adequate sleep.  The Veteran's report of intermittent PTSD symptoms remained unchanged, as did his denial of audiovisual hallucinations.  

In a February 2010 VA treatment note, the Veteran reported having visions, but described them as happening at night when he slept.  He also stated that he saw things on the edge of his eyes, and felt as if someone was watching him when he walked to his car at night, but when he looked, there was no one there.  He reported living alone but having a serious girlfriend, and denied problems with anger with regard to avoiding other people.  The Veteran indicated that when he went to the movies with his girlfriend, he felt comfortable in the theater.  He said that at times his sleep was okay, and at times it was not.  He denied problems with energy, mania, anger, or sadness, although he reported some anxiety and paranoia, as well as nightmares and hypervigilance.  

The Veteran denied problems with dreaming or nightmares in a May 2010 VA treatment note, and reported sleeping six to seven hours per night.  He had ongoing hypervigilance, but denied problems with energy, mania, anger, and sadness.  He reported some anxiety/paranoia, nightmares, and hypervigilance.  He reported that he did not hear voices except when he was sleeping.  He indicated that he was living with his cousin, although he planned to resume living alone because he did not like living with another person.  He also reported he still was with his girlfriend.  He denied any type of audiovisual hallucinations.  

In a June 2010 VA treatment note, he had moderate depressive symptoms including depressed mood and anhedonia, and persistent PTSD symptoms, including flashbacks one to two times per week, avoidance, and intrusive thoughts.  He stated that he lived with his sister and cousin.  His mood was depressed, and he had no hallucinations.  On mental status examination, the Veteran was noted as alert and oriented to time, person, and place, had good hygiene, was casually dressed, had no psychomotor retardation or agitation, had no abnormal movements, tics, or mannerisms, had good eye contact, had normal speech in tone, volume, and rate, was logical and goal-oriented, and had fair judgement and insight.  His affect was noted as restricted.  His mood was described as "depressed."  

He denied problems with dreaming or nightmares in a September 2010 VA treatment note, although he reported ongoing hypervigilance.  He described his mood was up and down but mostly doing better, and he had decreased anxiety and paranoia.  He denied having problems with appetite, energy, mania, anger, sadness.  He denied having audio hallucinations.

Another VA examination was conducted in January 2011.  The Veteran reported hearing people calling him by his military nickname on an intermittent basis.  The examiner felt that these auditory hallucinations did not appear to be a genuine psychotic process.  The Veteran did not exhibit any paranoid delusions, and did not appear to be responding to internal stimuli.  The examiner noted the Veteran's thought process was clear and coherent, and his thought content was relevant and appropriate.  His sleep disturbance was characterized by middle insomnia and wakefulness.  He reported that he rarely bathed, but the examiner asserted that the Veteran's ability to perform activities of daily living was not significantly impaired due to his mental health problems.  The Veteran also reported feeling distant or cut off from others, was irritable, had difficulty concentrating, and experienced hypervigilance.  He was assigned a GAF score of 50.

The January 2011 examiner diagnosed the Veteran with mild chronic PTSD, depressive disorder not otherwise specified, cannabis issue in full remission, and cocaine abuse in early partial remission.  The examiner concluded that the Veteran had not exhibited any occupational functioning deficits throughout his lifetime, and that his social functioning was mildly to moderately impaired, as evidenced by some detachment from his daughter and grandchild.  The examiner noted the Veteran had a few friends who visited him approximately twice a week, and he provided care to his romantic partner's grandchildren.  He reported participating in periodic religious activities, but had difficulties with irritability when interacting with other church members.  The examiner noted that the Veteran's most recent treatment records indicated that his symptoms were improving.  The examiner also asserted that there was a strong possibility that the Veteran was consuming more drugs than mentioned during the examination, affecting his mood.  The examiner concluded that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD, but that the Veteran was generally satisfactorily functioning.  

In a July 2011 VA treatment note, the Veteran reported that he was doing well.  He denied depressive symptoms and hallucinations, and had adequate energy and sleep.  He reported intermittent PTSD symptoms, including avoidance and intrusive thoughts.  On mental status examination, the Veteran was noted as alert and oriented to time, person, and place, had no psychomotor retardation or agitation, had no abnormal movements, tics, or mannerisms, had good eye contact, had normal speech in tone, volume, and rate, was logical and goal-oriented, and had fair judgement and insight.  He denied suicidal or homicidal ideations.  His affect was noted as restricted.  His mood was described as "fine."

In an October 2011 VA treatment note, the Veteran explained that he felt rattled by a recent storm, but was able to reorient himself back to the present.  He denied problems with nightmares, and in spite of waking in the night, he felt rested with good energy on most days.  He reported living with his sister, with whom he had a good relationship, and that he often stayed with his fiancé.  

He continued to report adequate energy and sleep in a January 2012 VA treatment note.  He denied depressive symptoms, denied suicidal or homicidal ideations, denied manic symptoms, denied hallucinations, and denied bizarre delusion.  He reported intermittent PTSD symptoms such as avoidance and intrusive thoughts.  He reported he alternated living with his sister and girlfriend and helped his ailing cousin.  On mental status examination, the Veteran was noted as alert and oriented to time, person, and place, had no psychomotor retardation or agitation, had no abnormal movements, tics, or mannerisms, had good eye contact, had normal speech in tone, volume, and rate, was logical and goal-oriented, and had fair judgement and insight.  His affect was noted as restricted.  His mood was described as "ok."

Although he reported poor sleep in a September 2012 VA treatment note, he reported adequate energy.  He denied manic symptoms, hallucinations, or bizarre delusions.  Except for the initial and middle insomnia, the Veteran's psychiatric condition did not increase in severity from the January 2012 VA treatment note.

In a June 2013 VA treatment note, the Veteran had moderate depressive symptoms including depressed mood and low energy as well as vague paranoid ideations.  He denied hallucinations, denied suicidal and homicidal ideations, but reported occasional PTSD symptoms including avoidance and intrusive thoughts.  He asserted that he went fishing once a week and attended a weekly Bible study at church.  On mental status examination, the Veteran was noted as alert and oriented to time, person, and place, had no psychomotor retardation or agitation, had no abnormal movements, tics, or mannerisms, had good eye contact, had normal speech in tone, volume, and rate, was logical and goal-oriented, and had fair judgement and insight.  His affect was noted as restricted.  His mood was described as depressed.  

In a September 2013 VA treatment note, the Veteran reported hearing "incoming" three times a month, and reported that he tried to avoid people and sometimes had trouble communicating with people.  His reported his mood was sometimes depressed and sometimes not, and that he had trouble with sleep, although his energy and focus were described as "okay".  The Veteran also reported having trouble sometimes remember details of "nostalgic stuff."  He denied mania, psychosis, suicidality, or homicidality.  The provider noted that although there was no psychosis, the Veteran had some guardedness and paranoid themes related to occasional deficits, which was noted as correctable.  The provider also noted the Veteran spent some time with family and had financial stress.  On mental status examination, the provider noted the Veteran had low grooming and hygiene and that the Veteran was cooperative towards the end of the visit.  The Veteran was noted to have had normal speech in rate and tone, had linear thought process, had no suicidal or homicidal ideation, intent, or plan, had no delusions or hallucinations, and had "ok" judgement, insight and impulse control.  His affect was noted as restricted.  His mood was described as "ok." The Veteran's recent and remote memory was noted as grossly intact and that he was oriented.  He was assigned a GAF score of 60.  

The Veteran reported having an "episode" during a storm in a October 2013 VA treatment note where he started to hear voices calling to him, although they went away by the morning.  He reported his mood had been "back and forth," and stated that he avoided crowds and did not do well when he recently attended a fair because he felt irritable and fearful of people.  The provider noted there were no new concerns about sleep, appetite, energy, or focus.  There was no mania, psychosis, suicidality, or homicidality.  On mental status examination, the Veteran was noted as adequately groomed, cooperative, had fair eye contact and posture, had congruent mood and affect, had normal speech in rate and tone, and had linear thought process.  The Veteran's recent and remote memory was noted as grossly intact and he was noted as alert and oriented.  His insight, judgment, and impulse control was noted as "ok."  He was once again assigned a GAF score of 60.  

In a January 2014 VA treatment note, the Veteran asserted that some nights he could not sleep, but that his mood was "okay" and his energy and appetite were good.  He reported that he enjoyed the holidays and had no nightmares.  His concentration was described as "not that good," and he stated that he heard some kids playing at night, but when he got up, he could not find them.  He stated that he heard these children during service.  His treatment provider indicated that the hallucinations were transient and possibly related to drinking or not sleeping.  The record noted the Veteran had no mania, suicidality, or homicidality.  The Veteran reported he might have his relative stay with him but that he did not like one of them and would let them know he could not stay.  On mental status examination, the Veteran was noted as adequately groomed with good eye contact, but was guarded.  He had congruent mood and affect, had normal speech, and had linear thought process.  The Veteran's recent and remote memory was noted as grossly intact and he was noted as alert and oriented.  His insight, judgment, and impulse control was noted as adequate.  

The most recent VA examination was conducted subsequently in January 2014.  This examiner concluded the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported switching between living with his sister or his girlfriend, depending on whether he felt angry with one of them at the time.  He interacted with his partner's grandchildren, and went to events at their church.  He described being in a relationship with his romantic partner for thirty years, and had a few long-term friends.  He asserted that he got along with his grandchildren.  

The Veteran explained that his transient hallucinations came and went, and that he might have a good week or two, and then would start seeing or hearing things again.  As an example, he asserted that he went hunting with friends, became agitated such that he returned to the house where they were staying, and periodically heard gunshots for the next few days.  The examiner felt that this was a PTSD symptom possibly related to hypervigilant misperception or dissociation, rather than a true hallucination as would occur in someone with a psychotic disorder.  The Veteran denied daily depressed mood, and explained that he only felt depressed every now and then.  He reported being hypervigilant, needing to face the door, and trying to avoid news about the current war.  He reported that he slammed doors when he was angry, but did not become violent.  His symptoms were recorded as anxiety, chronic sleep impairment, and mild memory loss.  He was described as disheveled in appearance with slowed psychomotor behavior.  The examiner noted the Veteran's mood and affect were neither depressed nor anxious.  His speech was noted as normal in tone and rate.  His cognition was noted as normal and his thoughts were coherent and goal-directed.  The examiner noted there were no delusions or obsessions and no true hallucinations.  However, the examiner noted the Veteran's complaints of dissociated experiences such as "hearing" incoming, or waking up at night thinking he heard children playing in the house.  The examiner further noted that the Veteran's affect was not flat, the Veteran did not experience panic attacks, did not have difficulty understanding complex commands and conversed with the examiner fluently and on a variety of topics.  The Veteran reported he was able to be affectionate to others and he was able to drive himself where he needed to go without difficulty.  The Veteran reported that he kept track of appointments and errands by keeping a calendar.  The examiner found the Veteran's insight and judgement were not impaired and that the Veteran was able to think abstractly.  The examiner felt that the Veteran's substance abuse was no longer ongoing, meaning that a substance abuse diagnosis was not appropriate, and that a depression diagnosis was not included because he denied most depressive symptoms and the most recent treatment note did not suggest ongoing depressive symptoms.  

In a March 2014 VA treatment note, the Veteran reported his sleep was "ok" and indicated that he did not want to do therapy because he stated Veterans from other branches could not know what it was like for Veterans such as his self in infantry who fought in the jungles.  The Veteran reported that he looked forward to seeing his grandchildren and that he picked them up later in the day, and as such he preferred morning appointments.  On mental status examination, the Veteran was noted as adequately groomed, cooperative, had good eye contact, had congruent mood and affect, had normal speech in rate, volume, and tone that was coherent and spontaneous, and had linear thought process.  The Veteran's recent and remote memory was noted as grossly intact and he was noted as alert and oriented.  His insight, judgment, and impulse control was noted as adequate.  There was no suicidal or homicidal ideation, intent, or plan.  There were no active delusions or hallucinations.  

In a June 2014 VA treatment note, the Veteran reported that he could still hear people calling him.  He stated that this happened anytime of the day and the last time he had auditory hallucinations was four nights ago.  He explained that he got up and looked to find no one was there so he went back to sleep.  He indicated these hallucinations started years ago.  The hallucinations would call him by his name or nickname during wartime.  He denied interim significant events, stressors, or functional changes.  The record noted the Veteran's mood was stable, there was no mania, his sleep and appetite were "ok," and his energy and focus were "ok."  The Veteran denied suicidality or homicidality.  He reported that sometimes he could read people's minds and that he could still see some of the people who was killed.  The record also noted the Veteran had asked the provider where the reports were being sent to.  The record noted that no substance abuse was reported but when the Veteran was asked about his positive drugs screen in March 2014 for cocaine, the Veteran stated that he could not remember using any since Christmas possibly.  The Veteran reported drinking about two six-packs per week maximum.  The record noted the Veteran remained hypervigilant.  The Veteran was assessed with a history of cocaine dependence in remission, depression, tobacco use disorder, and PTSD from Vietnam combat.  The record noted the voices and other symptoms suggested psychosis and appropriateness for antipsychotic medication that the Veteran declined.  The record also noted that the alcohol and cocaine could increase psychosis but that there was no acute dangerousness.  

In an August 2014 VA treatment noted, the Veteran reported that he had been feeling pretty weak and could not stay home the night before.  The Veteran reported that he was drinking and staying over at a female friends place and that he was going to call his sister to let her know where he was.  The Veteran reported that he was not happy for the PTSD increased rating denial and wondered if "we" (the past and current doctors) did not understand him because of their backgrounds.  The Veteran reported no recent symptom exacerbation.  His mood was noted as stable, there was no mania, and no significant changes in sleeping, eating, energy, or focus since the last visit.  There was no suicidality, homicidality, or delusions noted.  The record noted there were no hallucinations reported spontaneously but noted the Veteran's report that he had visual hallucinations every now and then.  The Veteran reported drinking about a six-pack when he worked in the yard once or twice a week.  The Veteran reported occasional PTSD symptoms related to his military experience, to include avoidance and intrusive thoughts and images.  The Veteran declined group therapy or any interventions.  On mental status examination, the Veteran was noted to have limited grooming, was cooperative but guarded, had congruent mood and affect, had coherent speech, and had linear thought process.  The Veteran denied suicidal or homicidal ideation, intent, or plan.  The Veteran was noted to have adequate insight, judgement, and impulse control.  

In a September 2015 VA treatment note, the Veteran reported continued auditory hallucinations.  The record noted that an August 2015 drug screen showed cocaine use.  The Veteran denied use.  The Veteran reported his mood was the same and that he still did not want to deal with people properly.  He reported initial insomnia, regular appetite, and his energy and focus were at a relative baseline.  The Veteran reported occasional nightmares but denied mania, suicidality or homicidality.  There were no delusions.  The Veteran reported consuming two alcoholic drinks every other day and smoking one pack per three weeks.  On mental status examination, the Veteran was reported to have limited grooming, was cooperative but guarded, had congruent mood and affect, had coherent speech, and had linear thought process.  The Veteran denied suicidal or homicidal ideation, intent, or plan.  The Veteran was noted to have limited insight but had adequate judgement and impulse control.  

In a January 2016 VA treatment note, the Veteran reported that he wanted to get rid of his auditory hallucinations that usually occurred at night.  The record noted the Veteran's mood was dysphoric and that the Veteran had intermittent sleep.  The record noted the Veteran's appetite and energy were "ok," his focus was adequate, he had no mania, delusions, suicidality, or homicidality.  The Veteran denied substance or alcohol use issues at the time of evaluation and denied cocaine or marijuana use.  On mental status examination, the Veteran was reported to have adequate grooming, was cooperative, had congruent mood and affect, had coherent speech, and had linear thought process.  The Veteran denied suicidal or homicidal ideation, intent, or plan.  The Veteran was noted to have adequate insight, judgement, and impulse control.

In an April 2016 VA treatment note, the Veteran reported taking prescribed medication when he experienced auditory hallucinations.  The Veteran reported decreasing his alcohol intake to two shots per day and was cutting down smoking to less than one pack per day.  The Veteran reported having good appetite and PTSD-related symptoms of hypervigilance and irritability.  The record noted there was no mania, suicidality, homicidality, or delusions.  

In a June 2016 VA treatment note, the Veteran reported he occasionally took Risperidone since he was no longer using cocaine, had cut down alcohol, and had no hallucinations.  The Veteran reported his mood was generally anxious.  He reported his sleep, appetite, and energy were "ok" and his focus was adequate.  The record noted there was no interim mania, no suicidality, no homicidality, no delusions, and no substance issues.  On mental status examination, the Veteran was reported to have adequate grooming, was cooperative, had congruent mood and affect, had coherent speech, and had linear thought process.  The Veteran denied suicidal or homicidal ideation, intent, or plan.  The Veteran was noted to have adequate insight, judgement, and impulse control.  

Analysis

The Board recognizes that the Veteran's treatment providers have indicated the possibility of additional diagnoses such as depression and substance abuse.  However, in keeping with the findings of the January 2014 examiner who felt that PTSD was the only appropriate diagnosis for the Veteran's symptoms, the Board will consider all of the Veteran's psychiatric symptoms in rating the severity of his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Many of the Veteran's abilities and behaviors do not approximate particulars for a disability rating in excess of 50 percent.  For example, his cognitive abilities, such as adequate orientation, alertness, speech, and linear thought process, as well as a lack of suicidal ideation and transient depressiveness, as demonstrated throughout the record weigh against finding that the Veteran's psychiatric symptoms result in deficiencies in most areas.  The Board also notes the Veteran's GAF scores that range from 50 to 61, the majority of the scores have been around 60, which is indicative of moderate symptomatology.  However, the Veteran's continued complaints regarding his transient and recurrent auditory and visual hallucinations, his poor hygiene and disheveled appearance, his paranoid ideation, his poor memory, his irritability, his persistent hypervigilance, and his intrusive thoughts supports entitlement to a 70 percent rating for PTSD.  The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence is in equipoise, as is the case here.  Because a state of relative equipoise has been reached as to the issue of an increased rating for PTSD, the benefit of the doubt rule applies and a 70 percent rating is granted.  See Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993).

The Veteran is not entitled to a disability rating in excess of 70 percent.  The medical and lay evidence does not indicate gross impairment in thought processes or communication or that the Veteran is a harm to himself or others.  The Board also notes the Veteran maintains close relationships with family and friends, to include his romantic partner of over 30 years, his grandchildren, his sister, and several long-term friends.  The Veteran's ability to also maintain hobbies and other social activities in his retirement, to include fishing, attending Bible study and church, and helping to care for his grandchildren, weighs heavily against a 100 percent rating that is applicable only when there is total occupational and social impairment.  The Board also notes that although the Veteran at times had a disheveled appearance or poor hygiene, there were also numerous medical evaluations that noted the Veteran's adequate appearance and grooming, thus showing an ability to maintain personal hygiene.  There also was no total occupational impairment due to PTSD as the Veteran remained retired and the examiners have made no finding of complete occupational impairment.  The Board also acknowledges the January 2011 VA examiner's GAF score of 50, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job, cannot work).  However, the Board reiterates that an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  Considering the evidence clearly does not show the Veteran has total occupational and social impairment due to his PTSD, the Veteran's PTSD does not warrant a higher rating of 100 percent.

The evidence is in relative equipoise.  The benefit-of-the-doubt rule applies and entitlement to a 70 percent disability rating (but no more) for PTSD is granted.  See 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Extraschedular Consideration

The Board notes that neither the Veteran, the representative, nor the record has raised the issue of extraschedular consideration.  As such, the Board is not obligated to conduct extraschedular analysis.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).


ORDER

A 70 percent disability rating (and no greater) for PTSD is granted, subject to the statutes and regulations governing the payment of monetary awards. 


____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


